10KSB 1 form10ksb.htm CALYPSO WIRELESS 10-KSB 12-31-2006 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB/A T ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Transition Period From To Commission File No.: 1-8497 CALYPSO WIRELESS, INC. (Exact Name Of Registrant As Specified In Its Charter) Delaware 13-5671924 (State of Incorporation) (I.R.S. Employer Identification No.) 2500 N. W. 79thAve., Suite 220, Doral, FL 33122 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (305) 477-8722 Securities Registered Pursuant to Section 12(g) of The Act: Common Stock, $0.001 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes T No £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No T Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant's knowledge, in the definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. £ At December 31, 2006, the Registrant had 168,229,868 shares of common stock outstanding. Issuer's revenues for its most recent fiscal year: $0. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer £ Accelerated filer £ Non-accelerated filer T TABLE OF CONTENTS Item Description Page PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 7 ITEM 3. LEGAL PROCEEDINGS 8 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 8 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 8 ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS 11 ITEM 7. FINANCIAL STATEMENTS 12 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 13 ITEM 8.A CONTROLS AND PROCEDURES 13 ITEM 8.B OTHER INFORMATION 14 PART III ITEM 9. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT, COMPLIANCE WITH SECTION 16(A) 14 ITEM 10. EXECUTIVE COMPENSATION 16 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 19 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 20 ITEM 13. EXHIBITS AND REPORTS ON FORM 8-K 21 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 21 Table of Contents PART I This 2006 10KSB has been amended to expand the Plan of Operations, correct the Report of the Independent CPAs and expand and clarify some footnotes to the financial statements including the Daic lawsuit and finally to restate the financial statements for an $80,000 charge for financing costs associated with the conversion price of certain advances. ITEM 1. DESCRIPTION OF BUSINESS Some of the statements contained in this Form 10-KSB of Calypso wireless, Inc. (hereinafter the "Company", "We" or the "Registrant") for its year ended December 31, 2006 discuss future expectations, contain projections of results of operations or financial condition or state other forward-looking information. These statements are subject to known and unknown risks, uncertainties, and other factors that could cause the actual results to differ materially from those contemplated by the statements. The forward-looking information is based on various factors and is derived using numerous assumptions. Important factors that may cause actual results to differ from projections include, for example: - the success or failure of management's efforts to implement their business strategies; - the ability of the Company to raise sufficient capital to meet operating requirements; - the ability of the Company to hire and retain quality management; - the ability of the Company to compete with other established companies that operate in the same markets and segments; - the effect of changing economic conditions impacting operations; Business Development Calypso Wireless, Inc. (the "Company", "we", "Calypso" or Calypso Wireless), formerly Kleer-Vu Industries, Inc. (Kleer-Vu), was incorporated in the State of Delaware on March 22, 1983. The Company operates as a holding company with three subsidiaries, Industria de Telecomunicaciones Americanas ATEL, S.A. (American Telecom Industries ATEL, S.A.), which was incorporated in 1997 under the Laws of the Republic of Costa Rica;Sleipner, S. A. which was incorporated in 2003 under the laws of Switzerland and doing business in Milan, Italy; and Calypso Technology Holdings, Inc which was incorporated in 2006 in the State of Florida. The Company is a result of a business combination on October 4, 2002, between Kleer-Vu Industries, Inc., a public shell company, and Calypso Wireless, Inc., a privately held development stage company incorporated in the State of Florida in 1998. Kleer-Vu acquired all of the outstanding capital stock of Calypso Wireless, Inc. by issuing 90,000,000 shares of its restricted common stock. For accounting purposes, the acquisition has been treated as the recapitalization of Calypso Wireless, Inc., with Calypso Wireless, Inc. being deemed the acquirer of Kleer-Vu in a reverse merger. At the conclusion of the merger, Calypso Wireless, Inc. stockholders held 99.8% of the combined company.The Company is a development stage company. The company has been in the development stage since inception of its wholly owned subsidiary; Industria de Telecomunicaciones Americanas ATEL, S.A. (American Telecom Industries ATEL, S.A.) which was incorporated in 1997 under the Laws of the Republic of Costa Rica. American Telecom Industries ATEL, S.A. began its research and development activities in 1997. In July, 2005, Calypso Wireless acquired a 16.8% interest in RV Technology Ltd. (RV Technology). RV Technology is a limited company under the laws of Hong Kong. The company is privately held.In October, 2005 Calypso acquired Sleipner S. A. to obtain software to complement ASNAP.In September, 2006 the board of Directors authorized the creation of a wholly owned subsidiary Calypso Technology Holding, Inc. which was incorporated in Florida to explore a proposed contract with VoipTel to propose on a contract in Argentina that would have Calypso providing a dual mode device operating on GSM and Wi-Fi in 802.11a standard (5Ghz).Calypso Technology Holdings received $10,000 from Buenos Aires VoipTel, the prime bidder, to travel to Argentina and assist in the proposal to the Argentina government officials.VoipTel has not received the frequencies required to proceed with any work.There was no other activity in Calypso Technology Holdings. Calypso Wireless received a patent for its technology (U.S. Patent Number: 6,680,923) on January 20, 2004.Our patent covers a communication and system method for establishing communication with any one of a variety or different wireless communication devices. The ASNAP™ technology enables seamless session transparency of all sessions, voice/video/data across antennae on dual mode cell phones, WiFi and macro-cellular, as well as across devices-residential, enterprise to macro networks (cellular phones, WiFi enabled PCs/TVs/Stereos, Satellite devices, and wireline devices). Additionally the ASNAP™ patent covers Revenue Settlements with in-building networks to macro-network carriers. 3 Table of Contents Overview of Business Calypso Wireless’ has developed and patented technology that spans voice, video and data session transparency across macro-cellular networks and wireless local area networks.During 2007, Calypso began the development of a test unit with a large US based network company. in Boca Raton, Florida.Upon completion of the test unit, using the Calypso ASNAP technology, the companies expect to conduct a field trial with a large GSM wireless carrier.Further, the Company has been in discussion with companies regarding licensing.It is now shifting from pure research and development to beginning to work with companies regarding licenses.This was previously reported as the new business model for Calypso. Fixed-mobile convergence (FMC) technology allows individuals to unite their mobile and business or home communications under a single phone number and voicemail system by using a combination of software, hardware and wireless services to register multiple handsets with a system. Proponents of FMC include mobile OEMs such as Motorola, Nokia and Sony Ericsson along with carriers such as AT&T Wireless, Cingular Wireless and T-Mobile all of which are supporting a mobile-centric model. Unlicensed Mobile Access (UMA) would allow cellular GSM (Global System for Mobile Communications) and GPRS (General Packet Radio Service) transmissions to travel over broadband networks operating in unlicensed radio bands. Dual-mode handsets would be able to seek out public and private wireless broadband internet networks (Wi-Fi and potentially WiMAX) and switch transmissions over to those networks to improve coverage or reduce airtime costs. The Company's Products and Services Calypso Wireless developed the solution that allows any mobile device to seamlessly roam between cellular networks and wireless local area networks. On January 20, 2004 Calypso received U.S. Patent No. U.S. 6,680,923 B1 titled: “Communication System and Method”. This solution is known by the trademarked acronym, ASNAP™, which stands for: Automatic Switching of Network Access Points. Calypso incorporated it’s ASNAP™ technology in the world's first mobile video phone, the C1250i that works seamlessly on both traditional cellular/digital frequencies and the exciting new Wi-Fi frequency. Using broadband, it offers a fast Internet connection that allows users to video conference with movie-like quality, to send and receive video clips with audio, movies-on-demand, and many other high speed services. In 2006 Calypso abandoned development of the its pioneering dual mode cellphone, for development of Software-based Seamless Mobility solutions, which can be licensed by 3rd-party partners. Calypso Wireless is a pre-production R&D company with key IPR assets.The company has successfully demonstrated prototype applications of Seamless Session continuity of Voice, Video, and data. The company objectives include productization of the ASNAP technology with licensing to OEM partners. Several opportunities have been identified as possible OEM partnerships, carrier customers, as well as Enterprise customers. Additional markets can occur with licensing of Calypso Wireless'sIPR (bluetooth applications, patent-pending technologies) in the area of Satellite Communications as well as licensing the existing FMC patent forareas other than voice applications, such as video, music and data session continuity. 4 Table of Contents Industry Background Service Convergence focuses on end-user requirements and the service experience.The primary goal of service convergence is the optimal delivery of all media types — voice, data, and video— to an easy-to-use user experience, with access, location, presence and device awareness. A goal of Calypso Wireless is to partner with Tier 2/3 carriers, MVNO/MVNE’s, OEM manufacturers, and Enterprise solutions providers that can license the Calypso Wireless technology, to enable Seamless Mobile Enterprise solutions. Market Size According to the July 2006 issue of PC Today. Cellular hardware vendors are pursuing FMC aggressively. ABI Research predicts the market for fixed mobile handsets will reach 100 million annually by 2009. And, traditional telephone companies customer base is dropping. Market research firm Research And Markets predicts wireline usage in the US will drop 8.5% by 2009. These companies need to offer a new value proposition. A principal analyst at Gartner is convinced that convergence is coming to stay. He says in the future, everyone will have a single mobile terminal for all their telephony needs. They will be reached under a single number anytime and anywhere. Also, a 2005 survey by Boston research and consulting firm Chadwick Martin Bailey found that 23% of IT managers have already allocated budget for FMC. Calypso Wireless with partners: offers subscribers greater flexibility, simplicity and economy: § Unified fixed and mobile service with one phone, one number and one bill § Seamless roaming between cellular, Wi-Fi, WiMAX and wireline devices, for Voice/Video/Data sessions - No gaps, No dropped calls § More reliable mobile service with wider coverage at lower cost § Closer integration between public and enterprise phone networks § Targeted Ads- based on user location § Location-aware services – based on GPS, Cellular base station cellid, WiFi MAC Address/SSID § Presence-aware services § Newer Bluetooth applications – Skype, VoIP, XM/Sirius/Worldspace Satellite Music § Friendly user interfaces that make it easy to make and manage calls § Least Cost Routing: § Better in-building coverage and the prospect of being able to make FREE local calls while at home – or at least minimize on cellular airtime charges § Users minimize cellular termination fees from landline callers, by terminating most calls to WiFi SIP, or landline numbers, instead of cellular numbers. The new market for seamless WiFi- session continuity which are potential revenue sources for Calypso include: § OEM Cellphone Vendor licensing Calypso Wireless ASNAP patent, (i.e. Dual Mode phone WiFi GSM phones, WiFi/3G, CDMA EVDO/WiMAX, 4G UMB/LTE ) § OEM PBX Server Vendor licensing Calypso Wireless patent for Seamless Voice FMC, Skype, VoIP turning legacy PBXs into IP FMC PBXs (i.e. Cisco, Avaya, Mitel, MSFT Live Communications Server, etc.) § OEM Large Switch Vendor licensing Calypso Wireless ASNAP patent, for Seamless Voice FMC,for UMA/IMS (i.e. Lucent, Nortel, Siemens, MSFT Connected Services Framework, etc.) § OEM Multimedia Vendor licensing Calypso Wireless ASNAP patent, for Seamless Video FMC, (i.e. SONY, Microsoft IPTV, Siemens Myrio, Lucent IMS, etc.) § OEM Chip Vendor licensing Calypso Wireless ASNAP patent,for session continuity – data, video, Skype, VoIP, Seamless Roaming with WiFi (i.e. AMD, Mosaid, Intel, Freescale, TI, etc.) § OEM Vendor licensing Calypso Wireless patent, for other projects – Location data session contuity – GPS, Cellular EOTD, RFID, WiFi MAC Address / SSID, etc. (i.e. Google Earth with People Search, Location-based services in CRM tools, etc.) 5 Table of Contents § Carriers with WiFi partner initiatives with Seamless Roaming, Revenue Peering (i.e. WiFi/WiMAX cities) § Ebay-Skype using Calypso Wireless ASNAP for Skype, VoIP projects, targeted ads for location services. § Satellite Radio – WLAN patent-pending licensing (i.e. XM, Worldspace, Sirius, Delphi) § Router companies Co-branding / Re-selling Calypso Wireless ASNAP Servers, for seamless Data session continuity with 3G, WiFi, etc. The potential licensees of the Calypso Wireless IPR (software, patent) include: § Chip companies (e.g. Intel, AMD, as well as specialist companies like Marvell, Agere, Mosaid, etc.) § Software OS companies (e.g. Microsoft, PalmOS, etc.) § Telecom Equipment companies (e.g. Alcatel-Lucent, Ericsson, Nokia-Siemens, Nortel, etc.) § Cellular Handset companies (e.g. Sony Ericsson, RIM, Nokia, etc.) § Enterprise IP PBX Server companies (e.g. Avaya, Mitel, etc.) § Enterprise Applications companies (e.g. SAP, Microsoft, etc.) § Carrier Applications companies (e.g. IBM, RIM, BEA-Weblogic, etc.) § Virtual Operators (Disney Cellular, VoIP resellers, MVNOs, etc.) § Carriers (e.g. AT&T-Cingular, Verizon, Sprint-Embarq, Helio, etc.) § Specialized Vertical Applications (e.g. Satellite Media, Music, Video, etc.) Competitors Calypso's products are based on patented technology (U.S. Patent Number: 6,680,923). Based on this patented technology and our knowledge of wireless products and technology, we are in a favorable position to begin licensing the use of our patented ASNAP™ technology to other original equipment manufacturers (OEM's) that manufacture cellular phones, WLAN access points, laptops computers, personal computers, personal digital assistants (PDA's), network servers, call-control media gateways, telecommunication equipment, and microprocessors. We believe that our key competition will come from existing companies that currently market products and services that provide communication with wireless communication devices. While we believe that our patented ASNAP™ technology provides numerous benefits to, and is a superior solution for, both end-users and Mobile Carriers, primarily based upon the fact that our technology enables users of wireless communication devices to seamlessly roam between existing cellular systems (i.e., WAN's- Wide Area Network's, GSM/GPRS - Global System for Mobile Communications/General Packet Radio Service, or CDMA - Code Division Multiple Access) and Internet broadband access through WLAN (Wireless Local Area Networks), there can be no assurance that these benefits will be realized or utilized, or that other companies will not suitably improve these parameters through the use of other technology. Patents and Proprietary Rights Calypso Wireless received a patent for its technology (U.S. Patent Number: 6,680,923) on January 20, 2004. Our patent covers a communication and system method for establishing communication with any one of a variety or different wireless communication devices. This technology enables users of cellular phones, PCMCIA (Personal Computer Media Interface Card Accessory) cards and other wireless devices to seamlessly roam between existing cellular WAN (Wide Area Network's) GSM/GPRS (Global System for Mobile Communications/General Packet Radio Service) or CDMA (Code Division Multiple Access) and WLAN (Wireless Local Area Networks) utilizing the 802.11 Wi-Fi standard (Wireless Fidelity). The Company pursues patent protection for its technology and products as soon as such technology and products are developed. To this end, we have filed United States patent applications and related technology international patent applications. The Company has filed foreign patent applications on some of its technology and products in countries where business considerations warrant such fillings. Such countries include Australia, Japan, Canada, China, Brazil, and Mexico, countries of the European Economic Community and other European countries. 6 Table of Contents We also rely on proprietary technology, trade secrets, and know-how, which are not patented. To protect our rights in these areas, the Company requires its employees, directors, consultants, members of the Advisory Board, outside engineers and other advisors to execute confidentiality agreements upon the commencement of employment, consulting or other contractual relationships with the Company. These agreements provide that all confidential information developed or made known to the individual during the course of the relationship is to be kept confidential and not disclosed to third parties except in specific circumstances. In the case of employees, the agreements provide that all inventions conceived by the individual shall be the exclusive property of the Company. There can be no assurance, however, that these agreements will provide meaningful protection for our trade secrets, know-how or other proprietary information in the event of any unauthorized use, misappropriation or disclosure of such trade secrets, know-how or other proprietary information. We believe that our intellectual property gives us an advantage over potential competitors in that it will allow us to offer products that bring substantial savings to both the end users and the mobile service providers (cellular operators). The company has filed for patent protection covering an extension of its technology to allow users of mobile devices such as cellular phones, PDA's, satellite radios and portable music players, to receive satellite broadcasts on those devices from either satellite transmitters or wireless LAN access points, such as Wi-Fi. Calypso built upon its patented technology to create a new solution that allows satellite radio signals from carriers such as XM Satellite Radio and Sirius Satellite Radio to be readily received by various types of wireless devices. Research and Development We are reviewing our further need for Research & Development in conjunction with our licensing program. Employees In conjunction with its direction towards licensing its technology, the Company has reduced its operating costs by reducing the number of employees to approximately 8 employees. Reports to Security Holders Calypso is not required to deliver an annual report to security and will not undertake the expense to do so at this time.The Company files 10-QSBs quarterly with the SEC and 10-KSBs annually.The public may read and copy any materials we file with the SEC at the SEC’s Public Reference Room at 450 Fifth Street, N. W., Washington, D. C.Information can be obtained on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330.the SEC maintains an internet site that contains reports, proxy and information statements, and other information regarding Calypso and the address of that site is http://www.sec.gov . ITEM 2. DESCRIPTION OF PROPERTY Calypso Wireless has relocated its offices.Effective January 1, 2007 Calypso entered into a lease to occupy office space at 2500 N. W. 79th Ave., Doral, FL 33122, Suite 220.The terms are $3600 per month from January 1, 2007 to December 31, 2008. 7 Table of Contents ITEM 3. LEGAL PROCEEDINGS On November 5, 2004, Drago Daic d/b/a Tribeca Inc, filed a lawsuit against the Company, Texas, alleging that the Company delivered restricted shares rather than registered shares in a stock purchase; that he was assigned an interest in a lawsuit and the Company refused to acknowledge his interest; that he was hired to assist in obtaining the grant of a patent in exchange for 4,500,000 shares.Although, the Company disputes the claims; has never issued any shares to Mr. Drago, is not pursing litigation against anyone, never signed a contract for assistance with the patent and has used its attorneys Malloy & Malloy to obtain such patent; on December 8, 2006, the Court rendered a judgment against Calypso in the amount of $117,000,000.Our attorney’s felt that the Company had not adequately presented information in its defense due to certain limitations.Therefore, after entry of this judgment, Calypsofiled a lawsuit seeking a “bill of review”, in effect a suit to set aside the Daic judgment, based on new information. The bill of review was granted :Calypso Wireless, Inc. v. Drago Daic, Cause No. 2007-22571 in the 151st District Court of Harris County, Texas. The Daic lawsuit is complex and a significant portion rests on unsigned agreements which have been represented as verbal contracts. In Texas even though there are various drafts, all of which are unsigned, verbal contracts can be legitimate.No court has ever decided the Drago case on the merits.The Company had retained outside counsel and had diligently defended the case.At some point there were problems scheduling depositions for witnesses and other issues complicated the case, including the outside counsel withdrawing shortly prior to the trial date.At the time, our former CEO Mr. Turrini, was Vice President and his duties included among other things Legal Affairs, assumed responsibility for the case.Due to a purported scheduling issue, the VP (former CEO) did not appear in Court on the trial date and did not retain new counsel in time for the trial date, allowing the Plaintiffs to receive a default judgment for approximately $83 million.In general terms, damages were based on the price of the stock at the time it was allegedly promised to Daic (about $6), plus treble damages. The summary judgment awarded an additional approximately $34 million in attorney’s fees for a total judgment of $117,000,000.The outside attorney was re-retained and the former CEO assisted with successfully obtaining a Bill of Review, which would allow the company to challenge the validity of the judgment.That trial has been put off while the parties work toward a settlement so that the Company can move forward. Thus, the Bill of Review, which could result in the judgment being overturned or vacated, is pending, while the parties work on a settlement, which has not been finalized. As a part of the filings and rulings related to the Daic case, Calypso must notify the Court prior to selling the patent or giving substantial rights to a third party.We have been told that the Court will not deny any agreements that are related to the normal course of our business.As such, the Company will continue to pursue licensing agreements as that is in the normal course of our business model and work with the Court to protect the interests of our shareholders. On April 1, 2005, the Company terminated the services of the law firm of Sears & Crawford.They sought arbitration to recover legal fees that were challenged by Calypso.The Company has settled this lawsuit. On October 6, 2005, Robert Leon, the Company's former Chief Technology Officer, commenced an action against the Company seeking additional compensation and reimbursement of certain expenses. On June 23, 2006, the Company agreed to a Stipulated Settlement Agreement, General Release and Proposed Order for the payment of $60,000 and issuance of 150,000 shares of stock.The shares have been issued, however payment of the cash portion has not been made.The amount is accrued in the financial statements as presented. On March 3, 2006, Canal Place Ltd. commenced an action against the Company seeking unpaid rent for the term of certain leased property in Akron Ohio in the amount of $27,755.56. The Company had moved certain technical employees from Akron to Miami and decided to abandon the lease in Akron.This amount is accrued in the financial statements as presented although no further action has been taken by Canal Place, Ltd. to further a lawsuit. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS During the year ended December 31, 2006, no matters were submitted to a vote of our security holders. PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED SHAREHOLDER MATTERS The Company's common stock is traded on the Pinksheets under the symbol "CLYW", The Company's authorized capital stock consists of 200,000,000 shares of common stock, $.001 par value, of which 168,229,868 shares were issued and outstanding as of December 31, 2006.For the periods indicated, the following table sets forth the high and low bid prices per share of common stock. The below prices represent inter-dealer quotations without retail markup, markdown, or commission and may not necessarily represent actual transactions. High Low Year Ended December 31, 2006 $ 0.49 $ 0.02 Quarter ended December 31, 2006 0.08 0.02 Quarter ended September 30, 2006 0.09 0.04 Quarter ended June 30, 2006 0.22 0.07 Quarter ended March 31, 2006 0.49 0.20 Year Ended December 31, 2005 $ 1.69 $ 0.34 Quarter ended December 31, 2005 0.90 0.34 Quarter ended September 30, 2005 1.02 0.67 Quarter ended June 30, 2005 1.69 0.88 Quarter ended March 31, 2005 1.68 0.68 8 Table of Contents (b) As of December 31, 2006, the company believes there were approximately 1,617 holders of record of the Company's common stock. The number of stockholders of record does not necessarily reflect the number of beneficial owners of the Company's common stock; however, because many beneficial owners may hold shares through nominee holders, such as brokerage firms which, in turn hold through the nominee of a securities clearing organization, such as The Depository Trust Company. Thus, a single stockholder of record may represent numerous beneficial owners. (c) The Company has never paid any cash dividends in the past and anticipates that for the foreseeable future all earnings, if any, will be retained to finance growth and to meet working capital requirements. Securities Authorized for Issuance Under Equity Compensation Plans The following table shows information with respect to equity compensation plans under which our common stock is authorized for issuance as of December 31, 2006. Plan category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted average exerciseprice of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a) (a) (b) (c) Equity compensation plans approved by security holders 0 0 0 Equity compensation plans not approved by security holders 2,722,646 0.80 N/A Total 2,722,646 0.80 N/A Warrants Calypso has agreed to grant approximately 390,000 warrants to D. E. Wine Investments, Inc. pursuant to the investment banking agreement between the Company and D. E. Wine. The warrant is a seven-year warrant to purchase common stock of the Company at an exercise price per share equal to the price paid per share for each Security equaling 10% of the financing total in public or private placements.These warrants are included in the totals in the table above. 9 Table of Contents Recent Sales of Unregistered Securities During the fourth quarter of 2006, the Company incurred the obligation to issue unregistered shares as set forth below: Date of Issuance Name No. of Shares Consideration Exemption Accrued Lissette Mendoza 115,000 Employment Services valued at $7,600 Section 4(2) Accrued Julietta Moran 50,000 Employment Services valued at $1,500 Section 4(2) Accrued Alfredo J. Sarrazin 112,500 Employment Services valued at $5,250 Section 4(2) Accrued David Davila 170,000 Employment Services valued at $15,000 Section 4(2) Accrued Cristian Turrini 120,000 Employment Services valued at $15,200 Section 4(2) Accrued Alessandro Valenti 100,000 Employment Services valued at $7,000 Section 4(2) Accrued Fernando Salvador 40,000 Employment Services valued at $3,200 Section 4(2) Accrued Cacovisa-ProjectDevelopment Capital 1,273,333 Private Placement valued at $38,200 Section 4(2) Accrued I. Medicas Central 3,664,400 Private Placement valued at $146,576 Section 4(2) Accrued Importadora Exportadora Istmo, SA 2,833,333 Private Placement valued at $85,000 Section 4(2) Accrued Inversiones-Logistic Specialist Investment, Inc. 1,700,000 Private Placement valued at $51,000 Section 4(2) Accrued Link System Group, Inc. 3,833,333 Private Placement valued at $50.000 Section 4(2) Accrued Interfactoring Finance Corp-Manuel Antonio 1,366,666 Private Placement valued at $41,000 Section 4(2) Accrued Marker Ventures, Inc. 5,833,333 Private Placement valued at $175,000 Section 4(2) The issuances of shares as compensation for consulting, employee, officer and director services as for broker commissions were also made in reliance upon Section 4(2) of the Act. The offering and sale of shares to accredited investors for cash consideration in connection with private placements were made in reliance upon Section 4(2) of the Act. The Company believes that the above issuances of restricted shares were exempt from registration pursuant to Section 4(2) of the Act as privately negotiated, isolated, non-recurring transactions not involving any public solicitation. The recipients in each case represented their intention to acquire the securities for investment only and not with a view to the distribution thereof. Appropriate restrictive legends are affixed to the stock certificates issued in such transactions. 10 Table of Contents ITEM 6. MANAGEMENT'S DISCUSSION AND ANALYSIS Introduction The following discussion of our financial condition and results of our operations should be read in conjunction with the Financial Statements and Notes thereto. Our fiscal year ends December 31. This document contains certain forward-looking statements including, among others, anticipated trends in our financial condition and results of operations and our business strategy. (See "Factors Which May Affect Future Results"). These forward-looking statements are based largely on our current expectations and are subject to a number of risks and uncertainties. Actual results could differ materially from these forward-looking statements. Important factors to consider in evaluating such forward-looking statements include (i) changes in external factors or in our internal budgeting process which might impact trends in our results of operations; (ii) unanticipated working capital or other cash requirements; (iii) changes in our business strategy or an inability to execute our strategy due to unanticipated changes in the industries in which we operate; and (iv) various competitive market factors that may prevent us from competing successfully in the marketplace. Plan of Operation The Company’s original plan was to produce cell phones and pursuant to that plan a substantial investment was made by the Company in software and equipment.After achieving what we believed to be technological feasibility in 1999, the Company had the product working on demonstration equipment.As it continued development and testing of the technology the Company went public in late 2002 to raise the additional funds it would need.The Company was successful in obtaining a patent on January 20, 2004 to protect its investment in the technology.In 2005, the Company purchased an interest in R. V. Tec to assist it in developing the cellphone devices which would have been made available to the customer base.Further, to improve its now patented technology in functionality, the Company purchased Sleipner.The software that had been developed by Sleipner significantly enhanced the Company’s software. Following the RV Tec and Sleipner acquisitionsthe Company began having liquidityissues.The Diac lawsuit also had a material adverse effect on the Company’s ability to borrow, raise capital or engage the technology resources it needed.As a result of the liquidity problems the Company faced, some potential investors, potential joint ventures with companies,potential managers andboard members did not occur and several discussions with third parties with potential offers for purchase of the Company fell through.The Company determined that it would be best to abandon its efforts at manufacturing cellphones.The Company in 2005 changed its business model to devote its efforts to license the patented technology. Despite our desire to devote our resources on licensing and products, we plan to make significant efforts focused on risk mitigation relating to litigation and the ongoing SEC matters. Further, management will continue to pursue potential investors to assist in the Company’s efforts to improve interim cash flow until the potential contracts are finalized.In 2007, the Company will devote its remaining resources into working with potential partners to license the patent, continued product development on its Bluetooth product and securing field trial agreements on the product which will allow for customization of the software for contracts to license the technology. We expect that this will provide the Company its initial revenue. During 2007, Calypso began the development of a test unit with a large US based network company in Boca Raton, FloridaFurther, the company was reviewing a draft contract for licensing of the patent, initiated by our former CEO, to determine its benefit to the Company.We have determined that our former CEO had made false representations to the Company and to the Board regarding the benefit to both parties. They were unaware of security interest related to the Drago Diac case.In additionthe Company must address Agreements entered into by our former CEO, where several additional persons loaned the Company money collateralized by a security interest in the patent.The Company is very hopeful that a settlement will be reached in soon in the Daic lawsuit to allow the Company to move forward with contracts that should it be beneficial to the Company.It also seemsthat our former CEO expended significant time and effort on the unauthorized purchase of patents which value needs to be determined. We are pursuing partnering agreements and new products which will generate revenues.No other technology or phone company has been able to go from feasibility to production to sales in this specific technology although many are trying.We have been contacted by some of those larger companies with regard to our technology and we will work with them to bring the product to market.The Plan of Operation in the 2007 10KSB will provide more detail on our plan to obtain revenue in 2008. Analysis of Financial Condition and Results of Operation Liquidity and Capital Resources At December 31, 2006, we had a working capital deficit of $1,742,611 compared to a negative working capital of $1,494,273 at December 31, 2005. The Company's cash position at December 31, 2006 was $4,609 compared to $4,771 at December 31, 2005. Calypso did not generate any revenue in this year from operations.During the year ended December 31, 2006, the Company sold lab equipment located in the Miami Lake office.The Company received $27,700 for the equipment with original cost of $99,319.The equipment had been fully depreciated with a book value of $0, resulting in a gain of $27,700.During the year ended December 31, 2006, Company sold the equipment located in Managua, Nicaragua.The equipment was previously reported on the Company's books as assets held for sale in the amount of $576,000.The Company received $107,131 for the assets, resulting in a loss of $468,869.Although sold at a loss, these transactions did generate some cash for operations.The Company was unable to finalize any of the agreements with potential investors that would have raised significant capital and potentially resulted in a change in control.In 2006, the Company has raised $983,500 in private placement offerings for working capital purposes. The Company requires approximately $1.2 million to fund its annual operating budget for 2007 not including non-cash expenses for depreciation and amortization. These funds will be used for payment expenses related to testing of the products, marketing the products, and normal business operations.As of April 30, 2007 the Company has raised $160,000 in private placements.Further, on March 16, 2007, the Company entered into a “Patent Mortgage and Security Agreement” with several individuals where it issued Promissory Notes for $200,000, payable on March 18, 2008, to these individuals which granted the lenders a security interest and mortgage as collateral security to Debtor’s entire right, title and interest in, and under the following, now or hereafter existing, created, acquired or held by Debtor to its Intellectual Property.At the option of the lender, the loans can be converted into shares of common stock at a conversion price of $0.05. 11 Table of Contents Results of Operations - Year Ended December 31, 2006 compared to Year Ended December 31, 2005 Revenues The Company did not generate any revenue related to the sale of its products during the years 2006 and 2005. Operating Expenses During 2006, the Company incurred operating expenses of $4,491,465 compared to $10,715,246 during 2005. Our operating expenses decreased by approximately $6.3 million.Operating expenses, have been substantially reduced and consist primarily of depreciation and amortization and the write-off of equipment held for the development of cell phones - non-cash expenditures.Cash operating expenses were primarily for significantly reduced staff and rent. Net Loss and Loss Per Share The Company had a net loss of $4,932,634 for the year ended December 31, 2006, compared to a net loss of $10,715,246 in 2005. The net loss decreased by $5,782,612.The decrease was due to the reasons set forth under Operating Expenses above. The Company's net loss per share for 2006 and 2005 were $0.03 and $0.09, respectively. Off-Balance Sheet Arrangements As of December 31, 2006 we did not have any off-balance sheet arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated under the Securities Act of 1934. ITEM 7. CONSOLIDATED FINANCIAL STATEMENTS The Registrant's audited financial statements for the fiscal years ended December 31, 2006 and 2005 are attached to this annual report. Consolidated Financial Statements for the Years ended December 31, 2006 and 2005 The preparation of financial statements in conformity with generally accepted accounting principles require the appropriate application of certain accounting policies, many of which require us to make estimates and assumptions about future events and their impact on amounts reported in the financial statements, and related notes. Since future events and their impact cannot be determined with certainty, the actual results will inevitably differ from our estimates. Such differences could be material to the financial statements. We believe application of accounting policies, and the estimates inherently required by the policies, are reasonable. These accounting policies and estimates are periodically reevaluated, and adjustments are made when the facts and circumstances dictate a change. Critical Accounting Policies Our significant accounting policies are described in the note 1 to our consolidated financial statements for the year ended December 31, 2006. 12 Table of Contents New Accounting Pronouncements In May 2005, the Financial Accounting Standards Board ("FASB") issued Statement of Financial Accounting Standard ("SFAS") No. 154, Accounting Changes and Error Corrections. SFAS No. 154 replaces Accounting Principles Board Opinion No. 20, Accounting Changes, and SFAS No. 3, Reporting Accounting Changes in Internal Financial Statements, and changes the requirements for the accounting for and reporting of a change in accounting principle. SFAS No. 154 requires retrospective application of changes in accounting principle to prior periods’ financial statements, unless it is impracticable to determine either the period-specific effects or the cumulative effect of the change. SFAS No. 154 is effective for accounting changes and corrections of errors made in fiscal years beginning after December 15, 2005. We adopted SFAS No. 154 on January 1, 2006. Any impact on the Company’s consolidated results of operations and earnings per share will be dependent on the amount of any accounting changes or corrections of errors whenever recognized. In 2006, the Financial Accounting Standards Board issued the following: - SFAS No. 155: Accounting for Certain Hybrid Financial Instruments - FAS No. 156: Accounting for Servicing of Financial Assets - FAS No. 157: Fair Value Measurements - FAS No. 158: Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - FAS No. 159: The Fair Value Option for Financial Assets and Financial Liabilities—Including an amendment of FASB Statement No. 115 - FIN No. 48: Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109 Management has reviewed these new standards and believes that they have no impact on the financial statements of the Company. ITEM 8. CHANGES AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. ITEM 8A. CONTROLS AND PROCEDURES Our management is responsible for establishing and maintaining an adequate level of internal controls over financial reporting. Internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with GAAP. Internal control over financial reporting includes policies and procedures that: § Pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the Company; § Provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with GAAP, and that receipts and expenditures of the Company are being made only in accordance with authorizations of management and directors of the Company; and § Provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the Company’s assets that could have a material effect on the consolidated financial statements. Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions, or that the degree of compliance with existing policies or procedures may deteriorate. 13 Table of Contents Evaluation of disclosure controls and procedures. In connection with the audit of the Company's financial statements for the year ended December 31, 2006, the Company's president/chief executive officer and its chief financial officer conducted an evaluation regarding the effectiveness of the Company's disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Exchange Act. Based upon the evaluation of these controls and procedures and discussions with our independent accountants, our president/chief executive officer and our chief financial officer concluded that our determined that our disclosure controls and procedures were ineffective as of December 31, 2006. The president/chief executive officer and chief financial officer determined that the Company did not maintain effective controls over the financial reporting process due to an insufficient complement of personnel with an appropriate level of accounting knowledge, experience and training in the application of generally accepted accounting principles commensurate with its financial reporting requirements and the complexity of the Company's operations and transactions. The Company did not maintain effective controls to ensure that there were adequate analysis, documentation, reconciliation and review of accounting records and supporting data and monitoring and oversight of the work performed by completeness of the consolidated financial statements in accordance with generally accepted accounting principles. In connection with the audit of the Company's financial statements for the year ended December 31, 2006, the Company's president/chief executive officer and its chief financial officer conducted an evaluation regarding the effectiveness of the Company's disclosure controls and procedures (as defined in Rules 13a-15(e) or 15d-15(e) under the Exchange Act. Based upon the evaluation of these controls and procedures and discussions with our independent accountants, our president/chief executive officer and our chief financial officer concluded that our disclosure controls and procedures were not effective as of December 31, 2006. Changes in internal controls. During the year ended December, 2006, no changes occurred in our internal control over financial reporting that materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. ITEM 8B. OTHER INFORMATION As reported in the September 30,2006 10QSB, Calypso appointed a new CEO effective March 1, 2007 and Robert B. Sando who served as the Company's CFO for a short interim period resigned effective August 21, 2007 to pursue other opportunities. PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(A) At present, the Company has three executive officers and three directors. Our directors are elected to serve until the next annual meeting of shareholders and until their respective successors will have been elected and will have qualified. The following table sets forth the name, age and position held with respect to our present directors and executive officers: Name Age Positions Antonio Zapata 48 Chairman of the Board Julietta Moran 61 Director George Schilling 55 Interim Chief Executive Officer and President Cheryl L. Dotson 52 Chief Financial Officer & Director Alessandro Valenti 52 Vice President of Research and Development 14 Table of Contents Antonio Zapata - Director.
